OPINION — AG — ** ROADS — HIGHWAYS — CONTRACT ** THERE WAS A CONFERENCE (1948) CONCERNED LARGELY WITH THE QUESTION OF FINANCING AND EXECUTION — BOTH STATE AND FEDERAL — OF CONTRACTS FOR BOTH PRIMARY AND SECONDARY ROAD CONSTRUCTION IN THIS STATE; AND REVOLVED AROUND AN OPINION OF THIS OFFICE (D.O.T.) RENDERED TO UNDER THE DATE OF MAY 1, 1946, CONSTRUING THE AUTHORITY AND LIMITATIONS OF THE STATE DEPARTMENT OF HIGHWAYS IN CONNECTION WITH THE TERMS OF ARTICLE X, SECTION 23 OKLAHOMA CONSTITUTION, WHICH (AMONG OTHER THINGS) PROVIDES THAT DEPARTMENTS OF THE STATE OPERATING ON REVENUES DERIVED FROM ANY LAW OR LAWS WHICH ALLOCATE THE REVENUES THEREOF TO SUCH DEPARTMENT, MAY CREATE OBLIGATIONS . . . IN EXCESS OF THE UNENCUMBERED BALANCE OF SURPLUS CASH ON HAND. AS A RESULT OF OUR CONFERENCE IT WAS ORALLY AGREED BETWEEN REPS. OF THE GOVERNMENT AND OURSELVES, REPRESENTING THE STATE, THAT THE INSERTION IN THE FORM OF CONSTRUCTION CONTRACTS OF ADDITIONAL PHRASEOLOGY WOULD SERVE TO FREE THE STATE FROM THE NECESSITY OF PROCESSING SUFFICIENT CASH ON HAND TO COVER BOTH THE STATE AND FEDERAL SHARES OF THE CONTRACT BEING EXECUTED. THE A.G. APPROVES THE CONTRACT ALONG WITH THE REVISION OF PROCEDURE BY THE PUBLIC ROADS ADMINISTRATION WHEREBY PROJECT AGREEMENTS WILL BE SIGNED AND DELIVERED IN ADVANCE OF YOUR ACTUAL EXECUTION OF THESE CONSTRUCTION CONTRACTS. (FEDERAL SHARE, FEDERAL FUNDS, FEDERAL SHARE OBLIGATION, SPECIFICATIONS) CITE: ARTICLE X, SECTION 23 (MAC Q. WILLIAMSON)